Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Leon Hoover appeals the district court’s order adopting the report and recommendation of the magistrate judge and dismissing his complaint without prejudice for inter alia failure to file the complaint on the required forms and failure to include all necessary information. Because Hoover may refile his suit by filing his complaint in accordance with the district court’s directions, the dismissal order is interlocutory and not appealable. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.